EXHIBIT 10.38







SUBSIDIARY GUARANTY
Dated as of October 7, 2014
by and among
TIFFANY AND COMPANY,
TIFFANY & CO. INTERNATIONAL,
TIFFANY & CO. JAPAN INC., and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
and
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section
Page


Section 1 Continuing Guaranty
3


Section 2 Rights of Lenders
4


Section 3 Certain Waivers
4


Section 4 Obligations Independent
5


Section 5 Subrogation
5


Section 6 Termination; Reinstatement
5


Section 7 Subordination
5


Section 8 Stay of Acceleration
5


Section 9 Condition of Loan Parties
6


Section 10 Payments Free and Clear of Taxes, Etc.
6


Section 11 Representations and Warranties
7


Section 12 Amendments, Guaranty Supplements, Etc.
7


Section 13 Notices, Etc.
8


Section 14 No Waiver; Remedies
8


Section 15 Right of Setoff
8


Section 16 Assignments under the Credit Agreement
9


Section 17 Execution in Counterparts
9


Section 18 Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
9


Exhibit A - Guaranty Supplement
 


2

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTY
SUBSIDIARY GUARANTY dated as of October 7, 2014 made by the Persons listed on
the signature pages hereof as Guarantors and the Additional Guarantors (as
defined in Section 12(b)) (such Persons so listed and the Additional Guarantors
being, collectively, the “Guarantors” and, individually, each a “Guarantor”) in
favor of the Guaranteed Parties (as defined in the Credit Agreement referred to
below).
PRELIMINARY STATEMENT. Tiffany & Co., a Delaware corporation (the “Company”), is
party to a Four Year Credit Agreement dated as of October 7, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined) with the other borrowers
party thereto, the Lenders and L/C Issuers party thereto, Bank of America, N.A.,
as Administrative Agent and the other parties thereto. Each Guarantor will
derive substantial direct and indirect benefits from the transactions
contemplated by the Credit Agreement. It is a condition precedent to the making
of Loans and the issuance of Letters of Credit by the Guaranteed Parties under
the Credit Agreement from time to time that each Guarantor shall have executed
and delivered this Guaranty.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Guaranteed Parties to make Loans and to issue Letters of Credit under the Credit
Agreement from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:
Section 1 Continuing Guaranty.    (a) Each Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
each other Loan Party to the Guaranteed Parties, and whether arising hereunder
or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Guaranteed Parties in connection
with the collection or enforcement thereof, the “Guaranteed Obligations”). The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive absent manifest error for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non‑perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty (other than full payment and performance), and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.
(b)    Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Guaranteed Party, hereby confirms that it is
the intention of

3

--------------------------------------------------------------------------------





all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other
Guaranteed Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.


(c)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Guaranteed Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Guaranteed
Parties under or in respect of the Loan Documents.


Section 2 Rights of Lenders.    The obligations of each Guarantor hereunder
shall not be released, discharged or affected notwithstanding any action by the
Guaranteed Parties that may, at any time and from time to time, without notice
or demand: (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor agrees that its
obligations hereunder will not be released, discharged or affected
notwithstanding the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor
under this Guaranty.


Section 3 Certain Waivers.    Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Loan Party or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of such Loan Party (other
than full payment and performance); (b) any defense based on any claim that any
Guarantor’s obligations exceed or are more burdensome than those of any Loan
Party; (c) the benefit of any statute of limitations affecting Guarantor’s
liability hereunder; (d) any right to proceed against any Loan Party, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Guaranteed Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Guaranteed
Party; and (f) to the fullest extent permitted by Law, any and all other
defenses or benefits that may be derived from or afforded by applicable Law
limiting the liability of or exonerating guarantors or sureties (other than full
payment and performance). Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the

4

--------------------------------------------------------------------------------





Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
Section 4 Obligations Independent.    The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against any Guarantor to enforce
this Guaranty.


Section 5 Subrogation.    No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any other amounts payable under this Guaranty have been paid and performed
in full (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claims
have been made) and the Commitments are terminated. If any amounts are paid to
any Loan Party in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Guaranteed Parties and shall forthwith
be paid to the Guaranteed Parties to reduce the amount of the Obligations,
whether matured or unmatured.


Section 6 Termination; Reinstatement.    This Guaranty is a continuing guaranty
and shall remain in full force and effect until released in accordance with the
terms of Section 9.10 of the Credit Agreement, and shall automatically terminate
upon such release. Notwithstanding the foregoing, this Guaranty shall continue
in full force and effect or be revived, as the case may be, if (x) any payment
by or on behalf of any Guarantor is made, or any of the Guaranteed Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Guaranteed
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Guaranteed Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.


Section 7 Subordination.    Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of each other Loan Party owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of such other Loan Party owing to such Guarantor as subrogee
of the Guaranteed Parties or resulting from such Guarantor’s performance under
this Guaranty, to the payment in full in cash of all Obligations. If the
Guaranteed Parties so request, any such obligation or indebtedness of such Loan
Party to such Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Guaranteed Parties and the proceeds thereof shall
be paid over to the Guaranteed Parties on account of the Obligations, but
without reducing or affecting in any manner the liability of any Guarantor under
this Guaranty.


Section 8 Stay of Acceleration.    If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or any other Loan Party under any Debtor
Relief Laws, or otherwise, all such

5

--------------------------------------------------------------------------------





amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Guaranteed Parties.
Section 9 Condition of Loan Parties.    Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from any Loan Party and any other guarantor such information concerning the
financial condition, business and operations of such Loan Party and any such
other guarantor each Guarantor requires, and that none of the Guaranteed Parties
has any duty, and the Guarantors are not relying on the Guaranteed Parties at
any time, to disclose to the any Guarantor any information relating to the
business, operations or financial condition of any Loan Party or any other
guarantor (each Guarantor waiving any duty on the part of the Guaranteed Parties
to disclose such information and any defense relating to the failure to provide
the same).


Section 10 Payments Free and Clear of Taxes, Etc.    (a) Any and all payments by
or on account of any obligation of any Guarantor under this Guaranty shall be
made without deduction or withholding for any Taxes, except as required by
applicable Laws. If any applicable Laws (as determined in the good faith
discretion of the Administrative Agent) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to Section 3.01(e) of the Credit Agreement.
(b)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e) of the Credit
Agreement, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
(c)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e) of the Credit Agreement, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Recipient

6

--------------------------------------------------------------------------------



receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(d)    Without limiting the provisions of subsections (a), (b) and (c) above,
the Guarantors shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(e)    Each of the Guarantors shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each of the Guarantors shall,
and does hereby, jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Guaranteed Party for any reason fails to pay to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) of the Credit
Agreement.
The obligations of each Guarantor under this Section are subject in all respects
to the limitations and qualifications set forth in Section 3.01 of the Credit
Agreement. Without limitation of the foregoing, the Lenders are subject to the
obligations set forth in Section 3.01 of the Credit Agreement to the same extent
as if set forth herein.
Section 11 Representations and Warranties.    Each Guarantor hereby makes,
solely as to itself and its assets, the representations and warranties set forth
in Sections 5.01, 5.02, 5.03 and 5.06 of the Credit Agreement and the following
representation and warranty:
(a)Such Guarantor has, independently and without reliance upon any Guaranteed
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and such
Guarantor has established adequate means of obtaining from each other Loan Party
on a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
Section 12 Amendments, Guaranty Supplements, Etc.    (a) No amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, certain amendment waivers or consents shall require the approvals of
Lenders as set forth in Section 11.01 of the Credit Agreement.
(b)    Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person

7

--------------------------------------------------------------------------------



shall be referred to as an “Additional Guarantor” and shall become and be a
Guarantor hereunder, and each reference in this Guaranty to a “Guarantor” shall
also mean and be a reference to such Additional Guarantor, and each reference in
any other Loan Document to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor, and (ii) each reference herein to “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Subsidiary
Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement.
Section 13 Notices, Etc.    All communications and notices hereunder shall be in
writing and given as provided in Section 11.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to the
Company at its address specified in Schedule 11.02 of the Credit Agreement.
Section 14 No Waiver; Remedies.    No failure on the part of any Guaranteed
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any rights, remedies, powers or privileges provided by law.
Section 15 Right of Setoff.    If an Event of Default shall have occurred and be
continuing, each Guaranteed Party and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, but
excluding deposits in (i) trust or other fiduciary accounts (to the extent of
amounts held therein in trust in the ordinary course of business on behalf of
third parties that are not Loan Parties), (ii) payroll accounts, (iii) health
savings accounts and worker’s compensation accounts, (iv) withholding tax
accounts, (v) zero balance accounts used in the ordinary course of business and
(vi) collateral accounts) at any time held and other obligations (in whatever
currency) at any time owing by such Guaranteed Party or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under this Guaranty or
any other Loan Document to such Guaranteed Party or its respective Affiliates,
irrespective of whether or not such Guaranteed Party or Affiliate shall have
made any demand under this Guaranty or any other Loan Document and although such
obligations of such Loan Party may be unmatured (provided that all such amounts
set off against such unmatured obligations are actually applied to and reduce
such obligations) or are owed to a branch, office or Affiliate of such
Guaranteed Party different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 of the Credit
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Guaranteed Parties, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Guaranteed Party and their respective Affiliates under this
Section are in addition to other rights and

8

--------------------------------------------------------------------------------





remedies (including other rights of setoff) that such Guaranteed Party or its
respective Affiliates may have. Each Guaranteed Party agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 16 Assignments under the Credit Agreement.    Any Guaranteed Party may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Advances owing to it and the Note or Notes held by it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Guaranteed Party herein or
otherwise, in each case as and to the extent provided in Section 11.06 of the
Credit Agreement. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Guaranteed Parties.
Section 17 Execution in Counterparts.    This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty and each amendment, waiver and
consent with respect hereto by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be as effective as delivery of a manually executed
counterpart of this Guaranty and each amendment, waiver and consent with respect
hereto.
Section 18 Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.    (a)
Governing Law. THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
(b)    Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COMPANY, THE GUARANTORS, THE OTHER
LOAN PARTIES, THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE
TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION,

9

--------------------------------------------------------------------------------





LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
(e)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[Remainder of Page Intentionally Left Blank]



10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
TIFFANY AND COMPANY, as a
Guarantor
 
 
By:
/s/ Ralph Nicoletti
 
Name: Ralph Nicoletti
 
Title: Executive Vice President - Chief Financial Officer



TIFFANY & CO. INTERNATIONAL, as a
Guarantor
 
 
By:
/s/ Ralph Nicoletti
 
Name: Ralph Nicoletti
 
Title: Chief Financial Officer



TIFFANY & CO. JAPAN INC., as a
Guarantor
 
 
By:
/s/ Ralph Nicoletti
 
Name: Ralph Nicoletti
 
Title: Vice President






[Signature Page to Tiffany Subsidiary Guaranty]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as
Administrative Agent
 
 
By:
/s/ Liliana Claar
Name:
Liliana Claar
Title:
Vice President


[Signature Page to Tiffany Subsidiary Guaranty]

--------------------------------------------------------------------------------



Exhibit A
To The
Subsidiary Guaranty


FORM OF SUBSIDIARY GUARANTY SUPPLEMENT


____________, ____


Bank of America, N.A., as Administrative Agent
[Address of Administrative Agent]


Attention: _________


Four Year Credit Agreement dated as of October 7, 2014 among Tiffany & Co., a
Delaware corporation (the “Company”), the other borrowers party thereto, the
Lenders and L/C Issuers party thereto, Bank of America N.A., as Administrative
Agent, and the other parties thereto.


Ladies and Gentlemen:


Reference is made to the above‑captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the “Subsidiary
Guaranty”). The capitalized terms defined in the Subsidiary Guaranty or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.


Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of each other Loan Party to the Guaranteed Parties, and
whether arising under this Guaranty Supplement, the Subsidiary Guaranty or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof, the “Guaranteed Obligations”). This Guaranty Supplement
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non‑perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty
Supplement (other than full payment and performance), and the undersigned hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

13

--------------------------------------------------------------------------------





(b)    The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Guaranteed Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Subsidiary Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Guaranteed Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty not constituting a fraudulent
transfer or conveyance.
(c)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Guaranteed Party under
this Guaranty Supplement, the Subsidiary Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Guaranteed Parties under or in respect of the
Loan Documents.
Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 11 of the Subsidiary Guaranty
to the same extent as each other Guarantor.
Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or other electronic
imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Guaranty Supplement.
Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) Governing
Law. THIS GUARANTY SUPPLEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK

14

--------------------------------------------------------------------------------





(b)    Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COMPANY, THE GUARANTORS, THE OTHER
LOAN PARTIES, THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY SUPPLEMENT
OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
(c)    Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13 OF THE SUBSIDIARY
GUARANTY. NOTHING IN THIS GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY SUPPLEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE

15

--------------------------------------------------------------------------------



OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY SUPPLEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




Very truly yours,
[NAME OF ADDITIONAL
GUARANTOR]
By:
 
Title:
 




16